     Case 7:20-cv-00224-WLS-MSH Document 49 Filed 12/10/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF GEORGIA
                           VALDOSTA DIVISION

YANIRA YESENIA OLDAKER, et al.,              :
                                             :
        Petitioners,                         :
                                             :     CASE NO.: 7:20-CV-00224 (WLS)
v.                                           :
                                             :
THOMAS GILES, et al.,                        :
                                             :
        Respondents.                         :
                                             :
                                        ORDER
      Respondents have filed a Motion for Reconsideration of the Order granting the Parties’
consent motion to extend deadlines, and an amended motion thereto. (Docs. 47 & 48.)
Because of the time-sensitive nature of the motions, Petitioners are ORDERD to respond no
later than Thursday, December 17, 2020.


       SO ORDERED, this 10th day of December 2020.
                                          /s/ W. Louis Sands
                                          W. LOUIS SANDS, SR. JUDGE
                                          UNITED STATES DISTRICT COURT




                                            1
